Exhibit 10.2

LOGO [g66496ex10_2logo.jpg]

April 14, 2006

Robert Bishop

14225 Berry Hill Court

Los Altos, CA 94022

Dear Bob:

In light of current business conditions, GI has determined that it is necessary
to resize parts of the business. The decision to eliminate positions is always a
difficult one. Regrettably, your position is among those affected.

Effective April 14, 2006, you will begin your 60-day Notice Period. You will
receive base pay and benefits through June 13, 2006 (the “Termination Date”).
Following the Termination Date, you will be eligible for severance benefits
pursuant to a Termination and Release Agreement. The choice to execute the
Termination Agreement is yours. Assuming you choose to do so, and the legally
required revocation period has expired, you will receive an additional severance
benefit equal to twenty-four (24) weeks Base Pay. This 24 week period will end
on November 28, 2006. The severance benefit will be paid on a biweekly basis and
is subject to required tax withholding and payroll deductions and to the other
terms of the Termination Agreement.

“Base Pay” means your base rate of pay at the time of Notice, excluding
overtime, bonuses, premium pay, employee benefits, expense reimbursements,
amounts paid for the purpose of retention, including but not limited to
retention, stay or transition bonuses, and similar amounts. Amounts withheld
from your pay for taxes, employee benefits, or other reasons will be disregarded
in calculating your pay. Your biweekly Base Pay is calculated by converting an
administratively determined hourly rate into a biweekly rate. This calculation
will be made by SGI in its sole and absolute discretion.

In addition, you will receive a payment equal to your accrued but unused
vacation up to the plan maximum on your Termination Date.

Following your Termination Date, you will be able to keep your personal
computer, cell phone and PDA, including all personal data stored in such devices
and will continue to have access to company email for the period in which you
remain a member of the Board of Directors of SGI. Effective immediately you will
be responsible for any monthly fees associated with your PDA and cell phone, as
those are not reimbursable expenses for members of the Board.

You are also eligible for one on one outplacement services for a period of up to
one month through Lee Hecht Harrison. You may use this benefit at any time
through the end of the period covered by your severance benefits. To initiate
outplacement services, please contact Marsha David, Vice President at
408-453-7722. The SGI Employee Assistance Plan (EAP) is also available to you.
The enclosed materials describe your benefits options, outplacement and EAP
services.

We want to express our sincere appreciation for the contribution you have made
to SGI. If you have any questions or concerns, please discuss them directly with
Barry Weinert or Susan Savich.

Sincerely,

LOGO [g66496ex10_2sign.jpg]

Kathy Lanterman

Chief Financial Officer

Cc: Dennis McKenna – Chairman and CEO

 

1500 Crittenden Lane    Telephone:    650.960.1980 Mountain View CA 94043   
Facsimile:    650.933.0908